Title: Certificate of Henry Cassidy, 4 August 1811
From: Cassidy, Henry
To: Jefferson, Thomas


          
            
                   
                   
                      
                      
                  
            
		  
		   
		  
		  
		  
		   
		   
		  I do Certify that I can make oath if required that in the year 1805 when I came to st Louis to enter the Titles Papers of Elisha Winters & Gabriel Winters Lands at the Arkansas that I advised with General Wilkinson on the subject and that he advised me to Employ Rufus Easton Esqr as agent for the claim Saying at the time that he 
                  
                  
                  
                  was a man of honor & abilities and would do me Justice in attending to the Interest of the Claimants Given under my hand at St Louis the 4th Augt 1811
            
              Henry
              Cassidy
          
          
            
                  The above named Gentleman has been and is appointed a judge of the Courts of Arkansas District by Governor Howard—
          
        